EXHIBIT CONTRIBUTION AND EXCHANGE AGREEMENT by and among DORCHESTER MINERALS, L.P. TIGGATOR, INC. TRB MINERALS, LP and WEST FORK PARTNERS, L.P. May 15, 2009 TABLE OF CONTENTS Page ARTICLE 1 CLOSING; CONTRIBUTION 1 1.1 Closing 1 1.2 Contribution 1 1.3 Instruments of Conveyance 4 1.4 No Liabilities Assumed by the Partnership 4 1.5 Tax Consequences 4 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP 5 2.1 Organization and Existence 5 2.2 Governing Documents 5 2.3 Capitalization of the Partnership 5 2.4 Authority Relative to this Agreement 6 2.5 Noncontravention 6 2.6 Governmental Approvals 7 2.7 Financial Statements 7 2.8 Absence of Undisclosed Liabilities 7 2.9 Absence of Certain Changes 7 2.10 Compliance With Laws 8 2.11 Brokerage Fees 8 2.12 Listing 8 2.13 SEC Filings 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIESOF THE CONTRIBUTORS 9 3.1 Organization and Existence 9 3.2 Authority Relative to this Agreement 9 3.3 Noncontravention 9 3.4 Governmental Approvals 10 3.5 Title to the Properties 10 3.6 Absence of Undisclosed Liabilities 10 3.7 Absence of Certain Changes 10 3.8 Tax Matters 10 3.9 Compliance with Laws 11 3.10 Legal Proceedings 11 3.11 Permits 11 3.12 Environmental Matters 12 3.13 Proceeds of Production 13 3.14 Commitments 13 3.15 No Alienation 13 3.16 Make-Up Rights 13 3.17 Imbalances 13 3.18 Basic Documents 14 3.19 Commitments, Abandonments or Proposals 14 3.20 Area of Mutual Interest and Other Agreements; Tax Partnerships 14 3.21 Payment of Expenses 14 3.22 Oral Contracts 15 3.23 Preferential Rights and Consents to Assign 15 3.24 No Participating Minerals 15 3.25 Brokerage Fees 15 3.26 Investment Intent 15 3.27 Disclosure 16 ARTICLE 4 CONDUCT OF THE CONTRIBUTORS PENDING CLOSING; CERTAIN ACTIONS RELATING TO CLOSING 16 4.1 Conduct and Preservation of Business of the Contributors 16 4.2 Restrictions on Certain Actions of the Contributors 16 ARTICLE 5 ADDITIONAL AGREEMENTS 17 5.1 Access to Information; Confidentiality 17 5.2 Notification of Certain Matters 17 5.3 Reasonable Best Efforts 17 5.4 Public Announcements 18 5.5 Amendment of Schedules 18 5.6 Fees and Expenses 18 5.7 Tax Reporting 18 5.8 Tax Disclosure 18 5.9 Post-Closing Assurances and Access to Records 19 5.10 NASDAQ Listing 19 ARTICLE 6 CONDITIONS 19 6.1 Conditions to Obligations of the Parties 19 6.2 Conditions to Obligation of the Contributors 19 6.3 Conditions to Obligation of the Partnership 20 ARTICLE 7 PRODUCTION, PROCEEDS, EXPENSES AND TAX MATTERS 21 7.1 Division of Ownership 21 7.2 Division of Expenses 22 7.3 Recording and Transfer Expenses 22 7.4 Taxes 22 7.5 Casualty Loss 23 7.6 Gas Imbalances 23 ARTICLE 8 TERMINATION, AMENDMENT AND WAIVER 23 8.1 Termination 23 8.2 Effect of Termination 24 8.3 Amendment 24 8.4 Waiver 24 ARTICLE 9 INDEMNIFICATION 25 9.1 Survival of Representations, Warranties, Covenants and Agreements 25 9.2 Indemnification 25 9.3 Indemnification Procedures 26 ARTICLE 10 MISCELLANEOUS 28 10.1 Notices 28 10.2 Entire Agreement 29 10.3 Binding Effect; Assignment; Third Party Benefit 29 10.4 Severability 29 10.5 Governing Law; Consent to Jurisdiction 29 10.6 Descriptive Headings 30 10.7 Gender 30 10.8 References 30 10.9 Counterparts 30 10.10 Injunctive Relief 30 ARTICLE 11 DEFINITIONS 31 11.1 Certain Defined Terms 31 11.2 Certain Additional Defined Terms 35 INDEX TO EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2(a)(i) Properties Exhibit 1.3 Instruments of Conveyance Exhibit 6.2(e) Surface Use Agreement Schedules Partnership Schedules Schedule 2.5 Noncontravention Schedule 2.6 Governmental Approvals Schedule 2.7 Financial Statements Schedule 2.8 Absence of Undisclosed Liabilities Schedule 2.9 Absence of Certain Changes Schedule 2.10 Compliance With Laws Contributors Schedules Schedule 1.2(b) Consideration for Contribution Schedule 1.4 No Liabilities Assumed by the Partnership Schedule 3.3 Noncontravention Schedule 3.4 Governmental Approvals Schedule 3.5 Title to the Properties Schedule 3.6 Absence of Undisclosed Liabilities Schedule 3.7 Absence of Certain Changes Schedule 3.9 Compliance With Laws Schedule 3.10 Legal Proceedings Schedule 3.11 Permits Schedule 3.12 Environmental Matters Schedule 3.13 Ownership Schedule 4.2(a) Permitted Encumbrances CONTRIBUTION AND EXCHANGE AGREEMENT THIS
